June 5, 2017 United States Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Attention: Lisa Larkin Re: Vanguard Chester Funds (the Trust) Request for Withdrawal of Registration Statements on Forms N-14/A Dear Ms. Larkin: Pursuant to Rule 477(a) under the Securities Act of 1933, the Trust requests the withdrawal of the following Registration Statements filed on May 26, 2017. Date Filed Submission Type Accession Number 05/26/2017 N-14/A 0000932471-17-004245 05/26/2017 N-14/A 0000932471-17-004284 5/26/2017 N-14/A 0000932471-17-004285 The Trust is requesting such withdrawal because the Registration Statements were made with incorrect filing numbers. No securities of the Trust were sold, or will be sold, pursuant to the Registration Statements. It is therefore in the best interest of the Trust and the public that the filings be withdrawn. It is our understanding that this application for withdrawal of the Registration Statements be deemed granted as of the date it is filed with the SEC unless the Trust receives notice from the SEC that this application will not be granted. Please direct any communications concerning this filing to Jaliya Faulkner at (610) 669-2153. Sincerely, VANGUARD CHESTER FUNDS Laura J. Merianos Assistant Secretary
